number release date id office uilc cca_2012020308471737 ---------- from -------------------- sent friday february am to ------------------- cc ------------ subject re tefra issues --------- there is no question that the calculation of the effect of the ftc on a partner's tax_liability is an affected_item ie it is affected by the amount of the partnership ftc reflected on the partner form k-1 as originally reported or as adjusted in the tefra proceeding it doesn't matter whether we adjusted the ftc in the partnership proceeding - it's effect on the partner return stays an affected_item regardless your issue is not whether it is an affected_item but rather whether this affected_item can be directly assessed or whether it requires an affected_item notice_of_deficiency to make the assessment it can be directly assessed if it can be mathematically computed based exclusively on the partner return and his form k-1 as originally filed or as adjusted in the tefra proceeding sec_301_6231_a_6_-1 it will require an affected_item notice_of_deficiency if you must look behind the face of the partner return eg by getting additional supporting schedules from the partner or by asking the partner additional factual questions to calculate the tax i r c a a i
